Citation Nr: 0519476	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  00-08 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating action of the 
Department of Veterans Affairs (VA), in St. Petersburg 
Florida.  That rating decision found that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for service connection for PTSD based on sexual 
assault.  

In September 1993, the RO in part sent notification of a 
prior final denial for entitlement to service connection for 
hearing loss.  In November 1993, the appellant filed a notice 
of disagreement (NOD) as to this particular issue.  However, 
the RO did not address this issue in an SOC.  The Board in a 
July 1998 decision, that denied service connection for 
schizophrenia, pointed out the pending notice of disagreement 
with this issue and lack of a SOC in the introduction portion 
of that decision.  To date, a SOC has not been furnished 
addressing this issue.  Where an SOC has not been provided 
following the timely filing of an NOD, a remand to the RO is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
This issue is further addressed in the remand portion of this 
decision.

In a May 2001 decision, the Board reopened the PTSD claim and 
remanded this matter for further development.  The Board 
remanded the matter a second time in July 2003 for due 
process compliance.  The requested development and due 
process notification has been completed and the case is now 
returned to the Board for further consideration.

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record contains no credible supporting evidence of 
the claimed inservice stressors related to personal assault.

2.  The record contains no competent evidence linking the 
veteran's currently diagnosed PTSD to any verified service 
stressors.



CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in July 2003 and February 2004 letters.  In these 
letters, the veteran was told of the requirements to 
establish service connection for his claimed PTSD, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letters and the SSOC specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment or to provide a properly 
executed release so that VA could request the records for 
him, and to submit any evidence in his possession.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters in July 2003 
and February 2004, the claim was readjudicated based upon all 
the evidence of record.  There is no indication that the 
disposition of this claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records, and private medical records referred to by the 
veteran, were obtained and associated with the claims folder.  
Attempts were made to verify the claimed stressors based on 
personal assault, through official means and the veteran was 
offered the opportunity to obtain evidence of the personal 
assault through a personal assault questionnaire, which was 
returned in December 2002.  The record contains the results 
of the attempts to obtain verification of the stressor 
through official as well as alternate sources.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Because the claimed stressor was never verified, 
there is no need to obtain a VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service connection for PTSD

Service connection for PTSD was denied in the October 1999 
rating on appeal, which found that new and material evidence 
had not been submitted to reopen a previously denied claim.  
The Board in its May 2001 decision reopened the claim and 
remanded it for further development.  

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Governing regulations, prior to March 7, 1997, provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996).  On June 18, 
1999, and retroactive to March 7, 1997 the regulation 
governing PTSD claims was amended.  Establishing service 
connection for PTSD now requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2004).  
See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

The amended version of § 3.304(f) removed the requirement of 
a "clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  

Effective March 7, 2002, the regulation concerning PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2004).  See also Patton v. 
West, 12 Vet. App. 272 (1999).

In the present case, the veteran has contended throughout the 
current appeal that, during active military duty, he was 
sexually assaulted.  Specifically he described in various 
documents that on or around May 1978, he was attacked from 
behind by a fellow serviceman, who pushed him into an empty 
stairwell and committed forcible sodomy on him.  

Service medical records show no evidence of psychiatric 
treatment or complaints.  On the September 1976 entrance and 
March 1979 separation examinations, psychiatric evaluations 
were normal and he denied any episodes of depression, 
excessive worry, loss of memory or nervous trouble of any 
sort in the accompanying reports of medical history.  The 
service medical records also do not reveal that he was 
treated for any injuries that might have been caused from his 
claimed sexual assault, said to have taken place in May 1978.  

Service personnel records reveal that in July 1977 the 
veteran was caught with marijuana in his possession.  This 
incident is noted to have taken place prior to the time the 
alleged sexual assault happened.  In early October 1978, the 
veteran completed a 360-day drug treatment program.  Later 
that month, the veteran was again caught with marijuana in 
his possession.  He entered another drug treatment program.  
Although the veteran did not test positive for drugs on any 
urinalysis test, he was declared a rehabilitative failure in 
February 1979 because of the need for constant supervision 
and his lack of concern about his appearance.  In April 1979, 
the veteran was discharged from the military for personal 
abuse of drugs.

During a 1991 admission into a VA homeless program, the 
veteran underwent a psychiatric evaluation in March 1991, 
where he was noted have test results counterinidicitive of 
significant neuropsychological impairment and he initially 
denied hallucinations or delusions, but then in the course of 
the examination, began describing a number of UFO sightings 
and believed he might have been abducted by aliens.  The 
examiner viewed the veteran as a bright, well defended 
paranoid schizophrenic in partial remission.  In the August 
1991 discharge report the veteran stated that he had never 
been previously treated for a psychiatric disorder, but 
acknowledged having problems with alcohol for a 3 to 4 year 
period.  He was noted to be intermittently psychologically 
unstable.  

From March 1995 to April 1995 and May 1995 to June 1995, the 
veteran was hospitalized multiple times for psychiatric 
symptoms manifested by bizarre thoughts and behaviors, 
including delusions of persecutions and grandiose thoughts.    
The records revealed that he reported numerous experiences 
that were viewed as delusional in nature.  Among the more 
delusional beliefs included the belief that he witnessed UFO 
sightings, and that one of the staff members was a member of 
a secret organization sending the veteran on a secret 
mission.  Chronic schizophrenia was diagnosed throughout 
these records.  

On an October 1995 hospitalization report, paranoid 
schizophrenia was diagnosed, as was a history of poly 
substance abuse.  It was noted in the past psychiatric 
history section of the report that the veteran had 
schizophrenia since the age of 20.

On the July 1996 VA psychiatric examination, the veteran 
reported that he was sexually assaulted during service in 
July 1978.  It was noted that the veteran was unable to tell 
the examiner how that incident affected him because he was 
too psychotic at the time of the examination.  For example, 
he indicated that he developed a tumor on his thigh and 
kidney stones as a result of the assault.  Thus it was 
obvious that his delusions were affecting really determining 
if he had developed any symptoms of PTSD.  The veteran 
admitted to auditory hallucinations with delusions of 
persecution and grandeur and with ideas of reference.  It was 
also noted that the veteran occasionally had visual 
hallucinations of UFO's.  The impression was paranoid 
schizophrenia in partial remission.  It was noted that, 
because of the psychotic process, it was almost impossible to 
determine what symptoms the veteran may have been 
experiencing as a result of the sexual assault.  The 
examiner, however, concluded that the sexual assault may have 
been a precipitating factor that triggered his schizophrenia.

Copies of service medical records and other records were sent 
by the veteran in August 1996, with comments written on them.  
In pertinent part, the veteran commented next to a May 1977 
treatment record that he did not change his MOS.  The May 
1977 service medical record in question indicated that he had 
an audiogram and that the veteran stated he did not meet the 
required level for MOS and was to consult with the MD to see 
if reclassification was necessary.  He commented next to a 
June 1977 service medical record that he asked for a change 
from artillery; the record itself indicates that he wanted a 
reclassification.  He also wrote a comment next to a March 
1978 service medical record stating that he was raped and the 
tests showed no drug use, but he was psychotic.  The March 
1979 record in question reflected that he was declared a 
success according to AE form 3-7-R and completed AADAPCP 
Program as of 5 Dec 77.  

VA treatment records from 1996 reveal continued symptoms of 
schizophrenia manifested by fixed bizarre delusions.  A 
November 1996 letter signed by a VA psychiatrist and Social 
Worker revealed a continued diagnosis of schizophrenia, 
undifferentiated type.  He was noted to have fixed bizarre 
delusions in reference to the nature of his illness, UFO's 
and his relationships with others.  He was noted to have 
recently related an experience of sexual abuse while in the 
active military and reported having nightmares, intrusive 
thoughts and paranoid feelings regarding this incident.  

At an April 1997 hearing held at the RO before a hearing 
officer and addressing an appealed claim for service 
connection for schizophrenia the veteran testified that he 
was sexually assaulted in service.  Hearing Transcript (T.) 
3-4. The veteran's mother said that she felt that her son's 
psychiatric disorder was related to his active service. Id. 
at 8.

In May 1997, the veteran was hospitalized for complaints of 
increasing depressive symptoms.  He related a past history of 
hallucinations and paranoia, but denied any at the time of 
admission.  He was noted to have preoccupations about UFO's 
however.  He also gave a history of being sexually assaulted 
in the service and reported chronic nightmares, flashbacks 
and hypervigilance.  The diagnoses included schizophrenia, 
undifferentiated type and PTSD.

In a July 1998 decision, the Board denied entitlement to 
service connection for schizophrenia.  

An October 2000 letter from a private psychiatrist stated 
that he was treating the veteran for schizophrenia and PTSD.  
The psychiatrist stated that the veteran experienced the 
onset of psychotic symptoms while in the service.  His 
symptoms of PTSD included chronic intrusive thoughts about 
being sodomized while in the service.  The veteran was said 
to experience nightmares of this event and the chronic shame 
from the sodomy contributed to the veteran's difficulties in 
social situations.  

Private psychiatric records reflect that the veteran was seen 
in October 2000 by the physician who drafted the October 2000 
letter with the primary concern about intrusive thoughts of 
being raped in the service.  The thoughts were said to be 
continuous and daily and he complained of frequent nightmares 
about the event.  He also exhibited continued preoccupation 
about UFO's.  The treating psychiatrist commented that when 
the veteran was first examined, it was not clear whether PTSD 
was a second diagnosis or a part of a delusional system, but 
now viewed it reasonable to consider PTSD as a disorder in 
its own right.  The Diagnosis in October 2000 was 
schizophrenia, paranoid type and PTSD.  Treatment records 
from this medical facility reflect the continued diagnosis of 
schizophrenia, paranoid type and PTSD through August 2002.   

VA treatment records from 2000 to 2003 reflect continued 
complaints of PTSD as well as schizophrenia.  A VA psychiatry 
assessment from October 2002 revealed a long history of 
schizophrenia and he was noted to have filed a claim for 
service connection for PTSD based on sexual assault.  He was 
said to have flashbacks, nightmares and hypervigilance from 
this assault.  He now denied any hallucinations, paranoia, 
messages from the TV or radio with his current medication and 
indicated that he no longer experienced nightmares, but 
reported sexual abstinence for the past twelve years, which 
he attributed to the assault.  The October 2002 report gave 
the history of forced sodomy during the service, which the 
veteran felt caused PTSD and paranoid schizophrenia.  The 
diagnoses rendered included schizophrenia, undifferentiated 
type, history of PTSD, history of depressive disorder and 
history of alcohol abuse.  He continued to be diagnosed with 
schizophrenia and PTSD in VA treatment records from November 
2002 through December 2002.  

Submitted in February and March 2003 were records pertaining 
to an investigation conducted in 1997 by the U.S. Army Crime 
Records Center regarding the alleged incident of sexual 
assault said to have taken place in May 1978 in Wiesbaden, 
Germany.  The documents included the veteran's statement 
regarding the incident in which he identified the name of his 
unit, location, circumstances and the name of the individual 
who had assaulted him.  He described the incident in detail, 
including month and year and stated that he passed out in the 
stairwell at some point during the assault and was awakened 
in the stairwell the next morning by the Charge of Quarters 
(CQ.)  When he woke up, he was dressed in his pants, which 
were fastened.  In the report the veteran indicated that a 
week later, he reported the incident to his commanding 
officer, (CO)who advised him he could not report it to 
military police due to the passage of time since the incident 
and that nothing could be done about it.  To the best of his 
knowledge, the incident was never formally reported and he 
was later discharged for possession of hashish in April 1979.  
The veteran is noted to have initiated the investigation by a 
phone call to a hotline for victims of sexual abuse in 
February 1997.  The veteran gave the first and last name of 
his CO and the last name of the CQ, as well as the full name 
of the suspect.  The investigation revealed that the unit the 
veteran was in at the time of the alleged assault had been 
deactivated in June 1992.  Further investigation by the 5th 
Military Police Battalion in April 1997 revealed that the 
office could not prove that the veteran was assigned to the 
unit he claimed to be assigned to at the time of the alleged 
assault.  

Also received in March 2003 was a December 1997 report from 
the U.S. Army Criminal Investigation Command.  This report 
reveals that the veteran's former commander was contacted and 
that he did remember the veteran.  However, he stated that 
the veteran did not report the alleged forced sodomy to him.  
When advised of the name of the suspect, the former commander 
did not recall that individual.  The suspect was contacted by 
a special agent by telephone and related that he did not 
remember the veteran, denied any knowledge about the alleged 
incident and declined further interview.  The CQ named by the 
veteran was also interviewed and recalled the last name of 
the veteran, but could provide no further details pertaining 
to the investigation.  The results of the investigation were 
coordinated with the supporting staff Judge Advocate in 
Germany, who opined that insufficient evidence exists to 
believe that the alleged suspect committed sodomy.  

Private treatment records from June 2003 to July 2003 reflect 
ongoing treatment for symptoms of continued ongoing paranoid 
delusions and a June 2003 record noted an apparent claim for 
disability payments from the VA with reference to a VA report 
linking his disability to sexual abuse.  The diagnosis in 
June 2003 was schizophrenia, paranoid type by history and 
PTSD.  In July 2003 the veteran again made reference to the 
VA and complained about some statements made by a VA doctor.  
He was noted to have no evidence of delusional material until 
he got to the subject of sexual molestation, which the 
physician did not have enough details about to manage this 
part of his presumed delusion.  The diagnosis was 
schizophrenia, chronic paranoid type by history.   

A review of the above evidence reveals that all attempts to 
confirm the veteran's claimed stressors have met with 
unfavorable results.  The official investigation from the 
U.S. Army Criminal Investigation Command, which included 
interviews with individuals cited by the veteran as witnesses 
to the events and aftermath failed to turn up any evidence 
that would tend to corroborate his claimed assault.  There is 
no other evidence from alternate sources that would tend to 
corroborate his story.  For example, although the service 
medical records do reflect that the veteran desired to change 
his MOS, these records are dated from May through June 1977, 
a year before the alleged incident took place in May 1978.  
Likewise the service personnel records do not reflect a 
sudden decline in performance around the time of the alleged 
assault.  To the contrary, the service personnel records show 
that the veteran was disciplined for drug usage as early as 
July 1977, prior to the alleged incident.

In sum, the only evidence suggesting that such an assault 
took place comes from the veteran himself, and the 
reliability of such statements have at times been called into 
question by some of his own treating psychiatrists, such as 
his private psychiatrist in July 2003 who raised the question 
as to whether the alleged assault was part of his delusions.  

In the absence of confirmation of a stressful incident, which 
supports a diagnosis of PTSD, the diagnoses of PTSD contained 
in the record is not supported by a verified stressor.  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992), "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). " 

In conclusion, as there is no probative supporting evidence 
that a claimed stressor actually occurred, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  While the veteran may well believe that his PTSD is 
related to service, as a layperson without medical expertise, 
he is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the veteran's claim of 
entitlement to service connection for PTSD must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran filed a notice of disagreement with the September 
1993 RO notification of a prior final denial for entitlement 
to service connection for hearing loss.   Despite being 
advised of this NOD by the Board in the introduction portion 
of its July 1998 decision that denied service connection for 
schizophrenia, the RO has not issued a statement of the case 
(SOC) pertaining to this issue.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a SOC is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1998).

Accordingly, this case is REMANDED for the following:

The RO should issue the appellant a SOC 
as to the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
hearing loss and comply with the duty to 
assist and notification provisions of the 
VCAA.  The appellant should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO should allow the 
appellant the requisite period of time 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


